Citation Nr: 1142303	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  06-11 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  He also served with the U.S. Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection and assigned an initial 10 percent rating for PTSD, effective November 26, 2003.  

During the pendency of the Veteran's appeal, the Board notes that an increased evaluation of 30 percent for PTSD was granted, effective February 5, 2003.  The U.S. Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulation, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  As the rating criteria governing evaluations for PTSD provide for potentially higher ratings, as well as the fact that Veteran has clearly communicated that he is not satisfied with the assigned 30 percent rating, the increased evaluation does not constitute a full grant of the benefits sought on appeal, and the issue remains on appeal.

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, although TDIU has been raised expressly by the Veteran himself, his claim for TDIU was bifurcated and was separately adjudicated by the RO in an unappealed August 2006 rating decision.  Bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (indicating the bifurcation of a claim is generally within the Secretary's discretion and holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  Accordingly, no further consideration of TDIU under Rice is warranted by the Board at this time.

The appellant testified before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although any additional delay is regrettable, the Board finds that the appeal must be remanded for additional development as set forth below.  

Social Security Administration Records

As an initial matter, the most recent March 2007 VA examination noted that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA) as a result of a combination of disorders, to include PTSD.  A review of the record reflects that the Veteran submitted a copy of the February 2004 SSA determination, which indicated that the Veteran had a severe impairment for "[d]epression with underlying posttraumatic stress syndrome."  The February 2004 determination also included a description of "Disability Related Development and Documentation," such as questionnaires and SSA disability reports, as well as "Medical Records," which identified potentially relevant psychological records, including but not limited to a "Psychlet Questionnaire dated 1/20/04 from [J.M.S.], Counselor / Worcester VA Medical Center," which have not been associated with the claims file.    

VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2010).  Section 3.159(c)(2) sets forth a duty on the part of VA that is not discretionary, and alternative sources of information do not alleviate VA's obligation to obtain identified relevant Federal records.  See Moore v. Shinseki, 
555 F.3d 1369, 1374 (Fed. Cir. 2009) ("VA is statutorily required to obtain all of the veteran's relevant service medical records, not simply those which it can most conveniently locate.").  

Further, when VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records if a reasonable possibility exists that the records are relevant to a veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. 
§ 3.159(c)(2).  

Accordingly, on remand, the RO/AMC must make attempts to obtain all relevant records from the SSA and, if unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1) (2010).  

Outstanding VA Treatment Records

At an October 2009 hearing before the undersigned Veterans Law Judge, the Veteran indicated that he had been receiving psychiatric treatment from the VA Outpatient Center in Worcester, Massachusetts, for the past six years.  See Hearing Transcript (T.) at p. 3.  In addition, the March 2007 VA examiner referenced a recent February 2007 VA treatment report noting that the Veteran complained of worsening of PTSD symptoms and that his medication was increased.  However, a review of the record reflects that only VA treatment reports from May 2003 to August 2005 have been obtained.  Significantly, there is no indication that any subsequent treatment records, including the February 2007 treatment report discussed in the March 2007 VA examination, have been associated with the claims file.  

Documents, such as medical records generated by VA, are considered constructively part of the record before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam).  Therefore, on remand, the AOJ should also associate any relevant and non-duplicative treatment records from the VA Outpatient Clinic in Worcester, Massachusetts, with the claims file.  If the records cannot be obtained, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).  

Vet Center Records

At his October 2009 hearing, the Veteran testified that, in addition to receiving treatment at the VA Outpatient Clinic, he met weekly for group therapy at the Vet Center in Worcester, Massachusetts.  T. at p. 13.  His history of Vet Center treatment was also noted on VA psychological examination reports of January 2006 and March 2007.   

Once VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records in accordance with 38 C.F.R. § 3.159(e)(2) (2010).   Furthermore, the duty to obtain records not in the custody of a Federal department or agency requires that VA make reasonable efforts to obtain those documents, generally consisting of an initial request for the records and at least one follow-up request.  38 C.F.R. § 3.159 (c)(1).  

Accordingly, with the Veteran's consent and authorization, these relevant records should be obtained and associated with the claims file.  Again, if the records are unavailable, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).  


New Examination

The Veteran has asserted that his PTSD has worsened since the last VA examination in March 2007.  T. at p. 10, 12-14 and December 2007 statement.  Specifically, he reported that he does not have the best relationship with his children (T. at p. 8), that he has no friends (T. at p. 10), that his medications have been increased (T. at p. 12), that he has thoughts of suicide on a more frequent basis (id.), and that he has not been able to get along with anyone (id.).   As such, it appears that the Veteran's PTSD may have worsened since his last VA examination in March 2007, which expressly noted that the Veteran saw his children on a regular basis and that he only had occasional passive thoughts of suicide.  

VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Therefore, he should be afforded another VA examination for the purpose of determining the current severity of his service-connected disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and associate with the claims file records from the SSA, to include copies of the relevant medical evidence used to determine eligibility for disability benefits.  The attempts to obtain this information, as well as any negative response, should be documented in the claims folder.  If such records are unavailable, the Veteran must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).  

2.  The RO/AMC should obtain and associate with the claims file VA treatment records from the VA Outpatient Clinic in Worcester, Massachusetts (to include progress notes and treatment records from February 2007), that are not duplicate copies of treatment records already in the claims file.  If such records are unavailable, the Veteran must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).  

3.  Upon obtaining any necessary authorization and consent to release information, the RO/AMC should obtain and associate with the claims file copies of all pertinent treatment records of treatment received at the Vet Center in Worcester, Massachusetts.  The attempts to obtain this information, as well as any negative response, should be documented in the claims folder.  If such records are unavailable, the Veteran must be provided with notice of this fact in compliance with 38 C.F.R. 
§ 3.159(e)(1).  

4.  After obtaining all available records, the RO/AMC shall schedule the Veteran for another psychological VA examination in order to ascertain the current level of severity of his PTSD.  The examiner is to be provided with the claims file for review, and the examination report is to contain a notation that the examiner reviewed the claims file.  All testing deemed necessary must be conducted and results reported in detail.

5.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the RO/AMC should readjudicate the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  If the claim on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


